The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2015

                                      No. 04-15-00403-CR

                               Kenneth Thomas Morgan-DAVIS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4937
                     The Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER
        The trial court’s certification in this appeal states this criminal case “is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. Therefore, the trial court’s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
        Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “[t]he appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part
of the record under these rules.” TEX. R. APP. P. 25.2(d).
        It is therefore ORDERED this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by July 31, 2015, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are
SUSPENDED pending our resolution of the certification issue.



                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court